

114 S43 IS: Ethical Stem Cell Research Tax Credit Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 43IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a Federal income tax credit for certain stem
			 cell research expenditures.1.Short
 titleThis Act may be cited as the Ethical Stem Cell Research Tax Credit Act of 2015.2.Credit for
			 ethical stem cell research(a)In
 generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45S.Ethical stem
				cell research(a)Allowance of
 creditFor purposes of section 38, in the case of an eligible taxpayer, the ethical stem cell research credit determined under this section for the taxable year shall be an amount equal to 30 percent of the qualified stem cell research expenses paid or incurred by the taxpayer during the taxable year.(b)Eligible
 taxpayerFor purposes of this section, the term eligible taxpayer means any taxpayer that elects the application of this section for the taxable year.(c)Qualified stem
 cell research expensesFor purposes of this section—(1)In generalThe term qualified stem cell research expenses means expenses which are paid or incurred by the eligible taxpayer during the taxable year in carrying on basic and applied research to develop techniques for the isolation, derivation, production, testing, and human clinical use of stem cells that may result in improved understanding of or treatments for diseases and other adverse health conditions, no part of which may involve—(A)the creation of a human embryo for research purposes,(B)the destruction of or discarding of, or risk of injury to, a human embryo, or(C)the use of any stem cell, the derivation or provision of which would be inconsistent with subparagraph (A) or (B).(2)Human
 embryoThe term human embryo means any organism not protected as a human subject under part 46 of title 45, Code of Federal Regulations (as in effect on the date of the enactment of this section) that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells.(3)Risk of
 injuryThe term risk of injury means subjecting a human embryo to risk of injury or death greater than that allowed for research on a fetus in utero under section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)) (as in effect on the date of the enactment of this section) and section 46.204(b) of title 45, Code of Federal Regulations (as so in effect).(d)Treatment of
				qualified stem cell research expenses(1)In
 generalExcept as provided in paragraph (2), any qualified stem cell research expenses for a taxable year to which an election under this section applies shall not be taken into account for purposes of determining the credit allowable under section 41 for such taxable year.(2)Treated as base
 period research expensesAny qualified stem cell research expenses for any taxable year which are qualified research expenses (within the meaning of section 41(b)) shall be taken into account in determining base period research expenses for purposes of applying section 41 to subsequent taxable years.(e)Special
 rules(1)LimitationNo credit shall be allowed under this section with respect to any stem cell research conducted by a corporation to which an election under section 936 applies.(2)Aggregation of
 expenditures and allocations of creditRules similar to the rules of paragraphs (1) and (2) of section 41(f) and section 41(g) shall apply for purposes of this section..(b)Credit allowed
 as part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)the ethical stem cell research credit determined under section 45S(a)..(c)Denial of
			 double benefit(1)Technical
 amendmentThe second subsection (g) of section 280C of the Internal Revenue Code of 1986, as added by section 1401(b) of the Patient Protection and Affordable Care Act, is redesignated as subsection (i).(2)In
 generalSection 280C of the Internal Revenue Code of 1986, as amended by paragraph (1), is further amended by adding at the end the following new subsection:(j)Ethical stem
				cell research credit(1)In
 generalNo deduction shall be allowed for that portion of the qualified stem cell research expenses (as defined in section 45S(c)(1)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45S(a).(2)Similar rule
				where taxpayer capitalizes rather than deducts
 expensesIf—(A)the amount of the credit determined for the taxable year under section 45S(a), exceeds(B)the amount allowable as a deduction for such taxable year for qualified stem cell research expenses (determined without regard to paragraph (1)),the amount
				chargeable to capital account for the taxable year for such
			 expenses shall be
				reduced by the amount of such excess.(3)Controlled
 groupsParagraph (3) of subsection (b) shall apply for purposes of this subsection..(d)Clerical
 amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 45S. Ethical stem cell
				research..(e)Effective
 DateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.